Case 1:18-Cv-02617 Document 1 Filed 11/13/18 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,
425 Third Street SW, Suite 800
Washington, DC 20024,

Plaintiff,
Civil Action No.
v.

U.S. DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue NW
Washington, DC 20530-0001,

Defendant.

V\/\/V\./V\/\/\/\/\/\./V\/

 

COMPLAINT

Plaintiff J udicial Watch, Inc. (“Plaintift”) brings this action against Defendant U.S.
Department of Justice (“Defendant”) to compel compliance With the Freedom of Information
Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges as follows:

JURISDICTION AND VENUE

l. The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)
and 28 U.S.C. § l33l.

2. Venue is proper in this district pursuant to 28 U.S.C. § l391(e).

PARTIES

3. Plaintiff Judicial Watch, Inc. (“Plaintift”) is a not-for-profit, educational
organization incorporated under the laws of the District of Columbia and headquartered at 425
Third Street SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency,
accountability, and integrity in government and fidelity to the rule of law. As part of its mission,

Plaintiff regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes

_1_

Case 1:18-Cv-02617 Document 1 Filed 11/13/18 Page 2 of 4

the responses it receives and disseminates its findings and any responsive records to the
American public to inform them about “What their government is up to.”

4. Defendant U.S. Department of Justice (“Defendant” or “DOJ”) is an agency of the
United States Government and is headquartered at 950 Pennsylvania Avenue NW, Washington,
DC 20530-0001. On information and belief, Defendant has possession, custody, and control of
records to which Plaintiff seeks access.

STATEMENT OF FACTS

5. On October 9, 2018, Plaintiff submitted a FOIA request to the Federal Bureau of

lnvestigation (“FBI”), a component of Defendant, seeking the following records:
All records concerning any and all meetings between former
FBI general counsel James Baker and one or more attorneys
from Perkins Coie, the Democratic National Committee’s
private law firm during 2016.

6. The request also referenced a specific media report that Mr. Baker met With
lawyers from the Perkins Coie law firm to talk about allegations of Donald Trump - Russia
collusion weeks before the 2016 election, and before the FBI secured a search warrant targeting
then-candidate Trump’s campaign.

7. The FBI responded to Plaintiff’ s request by a letter dated October 16, 2018 and
advised Plaintiff that the request has been assigned FOIPA Request No. 1419245-000.

8. As of the date of this Complaint, Defendant has failed to: (i) produce the
requested records or demonstrate that the requested records are lawfully exempt from
production; (ii) notify Plaintiff of the scope of any responsive records they intend to produce or

withhold and the reasons for any Withholdings; or (iii) inform Plaintiff that it may appeal any

adequately specific, adverse determination

Case 1:18-Cv-02617 Document 1 Filed 11/13/18 Page 3 of 4

CoUNTI
(violation of FoIA, 5 U.s.C. § 552)

9. Plaintiff realleges paragraphs 1 through 8 as if fully stated herein.

10. Defendant has violated FOIA by failing and/or refusing to employ search methods
reasonably likely to lead to the discovery of records responsive to Plaintiff’ s request and,
accordingly, failing and/or refusing to produce any and all non-exempt records responsive to the
request.

11. Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and
Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with
FOIA.

12. Defendant was required to determine whether to comply with Plaintiff` s request
within twenty (20) working days of receiving the request. Accordingly, Defendant’s
determinations Were due by November 7, 2018 at the latest. By this date Defendant Was required
to: (i) gather and review the requested documents; (ii) make and communicate to Plaintiff a
determination about the scope of any responsive records Defendant intended to produce or
withhold and the reasons for any withholdings; and (iii) inform Plaintiff that it may appeal any
adverse determination See, e.g., Citizensfor Responsibilily and Ethics in Wash. v. Federal
Election Comm ’n, 711 F.3d 180, 188-89 (D.C. Cir. 2013).

13. Because Defendant failed to determine whether to comply with Plaintiff’ s request
within the time required by FOIA, Plaintiff is deemed to have exhausted its administrative appeal
remedies. 5 U.S.C. § 552(a)(6)(C)(i).

14. Plaintiff has no adequate remedy at law.

WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct searches for any and all records responsive to Plaintiff’ s request and demonstrate that it

_3_

Case 1:18-Cv-02617 Document 1 Filed 11/13/18 Page 4 of 4

employed search methods reasonably likely to lead to the discovery of records responsive to the
request; (2) order Defendant to produce, by a date certain, any and all non-exempt records to
Plaintiff’ s request and a Vaughn index of any responsive records withheld under claim of
exemption; (3) enjoin Defendant from continuing to withhold any and all non-exempt records
responsive to the request; (4) grant Plaintiff an award of attomeys’ fees and other litigation costs
reasonably incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff
such other relief as the Court deems just and proper.

Dated: November 13, 2018 Respectfully submitted,

/s/ James F. Peterson

James F. Peterson

D.C. Bar No. 450171

JUDICIAL WATCH, INC.

425 Third Street SW, Suite 800
Washington, DC 20024

Phone: (202) 646-5172

Counsel for Plainti/j‘

